COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 RAYMUNDO CARRANZA,                                           No. 08-16-00298-CR
                                               §
                            Appellant,                          Appeal from the
                                               §
 v.                                                            409th District Court
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                           State.                             (TC# 20150D00299)
                                               §



                                          ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until April 18, 2017. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Natalie A. Martinez, Court Reporter for the 409th District

Court, for El Paso County, Texas, prepare the Reporter’s Record for the above styled and

numbered cause, and forward the same to this Court on or before April 18, 2017.

       IT IS SO ORDERED this 7th day of March, 2017.



                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.